internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi br 6-plr-160097-01 date date legend seller buyer parent subsidiary operator plant commission commission location state trust state state statute a b c d e f g h i j k l m plr-160097-01 dear this letter responds to the request submitted by your authorized representative dated date and subsequent communications for a private_letter_ruling concerning the tax consequences of the sale to buyer of seller’s interest in the plant and associated assets and liabilities including the assets and liabilities associated with decommissioning the plant specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the seller’s qualified nuclear decommissioning fund as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the nuclear power plant and associated assets and the proper allocation_of_basis among the assets received by buyer the seller and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request seller a regulated_public_utility company files its corporate return on a calendar_year basis using the accrual_method of accounting seller is under the audit jurisdiction of the industry director natural_resources lm nr buyer is a third-tier subsidiary of parent a public_utility holding_company buyer is a member of parent’s consolidated_group and joins parent in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer owns subsidiary which will be the legal purchaser of plant and the associated assets and liabilities buyer represents that subsidiary is a disregarded_entity for federal_income_tax purposes buyer through subsidiary and its affiliate operator will be engaged in the business of operating nuclear power plants for the generation and sale of electric power buyer and parent are under the audit jurisdiction of the industry director natural_resources lm nr commission has established and regulated the rates charged by seller for the electricity generated by the plant including the recovery_of nuclear decommissioning costs seller is also subject_to the jurisdiction of commission buyer will operate as an exempt wholesale generator under the jurisdiction of commission as to the terms and conditions of its wholesale electric power sales and of the nuclear regulatory commission the nrc as to the requirements and conditions of the ownership and operation including decommissioning of the plant however buyer’s sales of electric power are not subject_to regulation by a public_utility commission or by the rural electrification administration along with buyer through subsidiary operator will be a named licensee on the license issued by the nrc operator will be the employer of all personnel and act as agent for buyer pursuant to an operating_agreement with buyer to operate the plant plr-160097-01 the plant is located in location and consists of a reactor internal piping systems turbines recirculating piping systems cooling towers a spent nuclear fuel storage pool a transformer on-site low-level radioactive waste storage facilities and ancillary facilities as well as the existing inventory of nuclear fuel and spent nuclear fuel in a b investor-owned utilities organized seller as a utility company under state law the plant began commercial operation in c seller sells all of the electrical power generated by the plant to the b utility owners trust established by seller on d to fund the decommissioning of the plant maintains two separate funds a fund qualifying under sec_468a qualified_fund and a fund that did not meet the requirements of sec_468a non-qualified fund the non-qualified fund is treated as a grantor_trust for federal_income_tax purposes under sec_671 through the level of funding in the decommissioning funds are estimates of the future costs that the owner of the plant will incur upon the decommissioning of the plant the cost of disposing of low-level radioactive waste upon decommissioning is part of this calculation on e buyer entered into an asset purchase agreement with seller to purchase seller’s entire f percent interest in the plant the agreement contemplates that buyer through subsidiary will pay dollar_figureg to seller in cash and assume all decommissioning liabilities associated with the plant including the costs of disposing of low-level nuclear waste1 in addition to other plant-related liabilities the parties have structured the pursuant to the low-level radioactive waste policy act of state accepted responsibility for providing a low-level radioactive waste facility for waste produced in the state in congress passed the low-level radioactive waste policy amendments act which encouraged states that had accepted such responsibility to meet that responsibility by participating in interstate compacts in h state established a fund which held amounts to be used by state to provide a disposal site for low-level radioactive waste within the state the fund was funded by assessments by state on generators of radioactive waste within the state seller was assessed and paid about dollar_figurei to the fund between h and j however all but dollar_figurek of this amount was used by state for administrative expenses and engineering studies seller took a deduction for the amount contributed to the fund to date state has not developed a waste facility in l congress approved a multi-state compact among state state and state the compact by passing the statute under the compact state is required to develop and operate a storage_facility for low-level radioactive waste for use by state and state once certain contingencies occur state and state will each be required to pay certain amounts to state and to the county within state in which the disposal plr-160097-01 transaction as a sale of assets subject_to sec_1060 and the service is not disputing that characterization of the transaction the asset purchase agreement the agreement obligates seller to transfer to subsidiary at the closing of the transaction all the assets of the qualified_fund and the non-qualified fund seller is obligated under the agreement to continue to make contributions to the funds until the closing of the transaction however to the extent that the fair_market_value of the assets in the trust at closing is less than the minimum_funding requirement required by the nuclear regulatory commission up to a specified dollar amount seller is obligated to contribute adequate funds to seller’s non-qualified fund on or before the closing date buyer is further obligated under the agreement to sell electric power to seller through m prior to the closing of the transaction buyer will execute a master_trust agreement that will establish a qualified nuclear decommissioning fund and a non-qualified nuclear decommissioning fund at the closing of the transaction seller will transfer all assets of the qualified_fund to buyer’s qualified_fund and all assets of the non-qualified fund to buyer’s non-qualified fund facility is located to fund its obligations under the compact state passed a statute creating a low-level radioactive waste disposal fund compact fund pursuant to which generators of radioactive waste in state may be assessed the full administrative cost of state’s membership and participation in the compact the state statute also provides that amounts that were held in the fund are to be transferred to the compact fund accordingly the compact fund now holds the dollar_figurek that formally was held by the fund state has not located a site for the waste facility much less begun construction and may never do so as a consequence state does not have a current_liability and may never have a liability to state pursuant to the compact accordingly seller does not currently and may never have an obligation to state to fund the compact fund beyond the amount rolled over from the fund upon sale of the plant buyer will acquire seller’s right title and interest in the dollar_figurek contributed to the compact fund by seller and currently held by state if state does not site and build a waste facility pursuant to the compact then responsibility for providing an alternative disposal location for low-level radioactive waste generated in state falls back to state under its agreement with the federal government plr-160097-01 requested ruling seller’s qualified nuclear decommissioning trust will not be disqualified upon the sale of the plant and the transfer of the assets in seller’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund and after the transfer buyer’s qualified nuclear decommissioning fund will be treated as a qualified_fund satisfying the requirements of sec_468a sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of plr-160097-01 the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where the transferee is an eligible_taxpayer after the transfer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion under sec_1_468a-6 to treat this transaction as a disposition qualifying under the general provisions of sec_1_468a-6 thus under sec_1_468a-6 the qualified nuclear decommissioning fund of seller will not be disqualified upon the transfer of the assets to buyer’s qualified nuclear decommissioning fund and buyer’s qualified nuclear decommissioning fund after receiving the transferred assets will be treated as a qualified nuclear decommissioning fund for purposes of sec_468a requested ruling neither seller’s qualified nuclear decommissioning fund nor buyer’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the assets of seller’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund as a result of the sale of the plant requested ruling neither buyer nor seller will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund as a result of the sale of the plant sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus neither seller nor the qualified nuclear decommissioning fund maintained by seller will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning fund assets to buyer’s qualified nuclear decommissioning fund similarly sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus neither buyer nor its qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by plr-160097-01 reason of the transfer of seller’s qualified nuclear decommissioning fund assets to buyer’s qualified nuclear decommissioning fund requested ruling buyer’s qualified nuclear decommissioning fund will have a basis in the assets received from seller’s qualified nuclear decommissioning fund that is the same as the basis of those assets in seller’s qualified nuclear decommissioning fund immediately before the close of the transaction sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 buyer’s qualified nuclear decommissioning fund will have a basis in the assets received that is the same as the basis of those assets in seller’s qualified nuclear decommissioning fund immediately before the transfer requested ruling seller will be allowed current ordinary deductions for federal_income_tax purposes for any amounts treated as realized by seller or otherwise recognized as income to seller as a result of buyer’s assumption of seller’s decommissioning liabilities related to the plant sec_1_446-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 of the regulations sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 of the regulations provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 of the regulations provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer plr-160097-01 the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here seller clearly has an obligation to decommission the plant the fact of the obligation arose many years ago at the time seller obtained its license to operate the plant see c f_r dollar_figure and requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires that the amount of the liability be reasonably determinable sec_1_461-1 of the regulations this prong is also satisfied in the instant case the amount of seller’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission and the federal energy regulatory commission in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs also must be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in seller’s amount_realized at that time seller will be entitled to a deduction for the amount of its otherwise deductible decommissioning liability associated with the plant expressly assumed by buyer and included in seller’s amount_realized requested ruling buyer will not recognize any income for federal_income_tax purposes by reason of any transfer of the assets of seller’s non-qualified fund to buyer’s non-qualified find or the transfer to buyer from seller of any rights in funds held by state for the disposal of low-level radioactive waste during decommissioning except to the extent that the amount of cash and other cla sec_1 assets as such term is defined in sec_1_338-6t received by buyer exceeds the amount of consideration paid_by buyer as determined under sec_1060 before specifically making a determination with respect to requested ruling several preliminary determinations must be made plr-160097-01 sec_1012 provides in part that the basis_of_property shall be the cost of such property therefore buyer’s basis in the assets purchased from seller will include the cash paid to seller however the assumed decommissioning liability cannot be treated as incurred with respect to buyer for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital as well as non-capital transactions h_r rep no pt 98th cong 2d sess s prt no vol 98th cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost_of_goods_sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all_events_test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a of the regulations the regulations further clarify that applicable provisions of the code the regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the regulations state for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_1_446-1 of the regulations thus critical to determining whether buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the assets purchased from seller is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning liability until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 of the regulations because buyer will not have performed any services relating to the decommissioning liability at the time of the plant’s purchase economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the internal_revenue_code including the cost_basis provisions of sec_1012 accordingly at the time of closing buyer will have a cost_basis in the assets purchased from seller equal to the cash paid to seller as well as any liabilities that are plr-160097-01 otherwise incurred for federal_income_tax purposes at the time of the closing date buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability not taken into account as a liability for federal_income_tax purposes as of the closing date the buyer’s cost_basis in the assets purchased from seller including all assets held in the non-qualified fund and the compact fund must be allocated among all such assets in accordance with the residual_method provided in sec_1060 and sec_1 1t d e of the regulations sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 a provides that in the case of an applicable_asset_acquisition the seller and the purchaser each must allocate the consideration paid or received in the transaction under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable tax_accounting principles sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 also provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its plr-160097-01 trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in that section except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible sec_1_338-6 consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_338-6 and and c the following examples illustrate the operation of sec_1060 from a seller’s and a buyer’s perspective respectively a on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration first will be reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods is determined by the nature of the underlying assets sec_1_338-6 sec_1_1060-1 and sec_1_1060-1 b on date1 an applicable_asset_acquisition is made the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and plr-160097-01 class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it first will be reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair_market_value - as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair_market_value - as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class vii as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets dollar_figure would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value if under general tax principles there is a subsequent adjustment to the consideration that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_338-7 sec_1_1060-1 and sec_1 c the plant including equipment and operating_assets and the assets of the non- qualified_fund comprise a trade_or_business in seller’s hands and the basis buyer takes in these assets will be determined wholly by reference to the buyer’s consideration thus seller’s transfer of the plant including equipment and operating_assets and assets of the non-qualified fund to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly seller must allocate the consideration in the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder plr-160097-01 specifically seller will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the non- qualified_fund to the extent seller’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets such consideration is allocated to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by that of the underlying assets additionally on the acquisition_date buyer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date which includes the cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the non-qualified fund to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration exceeds the class_i_assets it receives such excess will be allocated in accordance with the provisions of sec_1060 and the regulations thereunder as described above when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable_asset_acquisition eg when and to the extent the buyer’s non-qualified fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to buyer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_338-6 sec_1_338-7 sec_1_1060-1 and sec_1_1060-1 finally a taxpayer generally does not realize gross_income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business accordingly buyer will not realize income from its purchase of the plant and seller’s interests in the assets in the decommissioning funds the buyer will realize income from its purchase of the plant and related assets to the extent that the amount plr-160097-01 of cash and other class_i_assets as defined in sec_1_338-6 received exceeds its total cost determined under sec_1012 which will be the sum of its cash consideration and the fair_market_value of any other consideration it provides to seller that is under applicable tax principles taken into account on the date of the applicable_asset_acquisition if buyer is thus required to take an amount into account as income then when under general principles of tax law buyer is permitted to take additional consideration into account eg when it satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer will be entitled to deduct currently and will not be required to capitalize such amount 344_us_6 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney you submitted with the request we are sending copies of this ruling to your authorized representatives we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
